IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1878
                              Filed April 14, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KURT ALLEN KRAAI,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Osceola County, Don E. Courtney,

Judge.



      Kurt Kraai appeals his conviction of second-degree sexual abuse arguing

the district court erred in giving the jury a noncorroboration instruction.

AFFIRMED.




      Pamela Wingert, Spirit Lake, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Heard by Doyle, P.J., and Tabor and Ahlers, JJ., but decided en banc.
                                          2


TABOR, Judge.

       Kurt Kraai appeals his conviction of second-degree sexual abuse. He

claims the district court erred in instructing the jury that “there is no requirement

that the testimony of a complainant of sexual offenses be corroborated.” We agree

giving that noncorroboration instruction was error. But because the jury’s guilty

verdict was “surely unattributable” to the faulty instruction, we affirm.

       I.     Facts and Prior Proceedings

       The State charged Kraai with engaging in a sex act with a child under twelve

years old. See Iowa Code §§ 702.17(3), 709.1(3), 709.3(1)(b) (2017). At trial, the

child testified that Kraai “would make [her] touch his private parts” with her hand.

She said he abused her after “pull[ing] up some naughty things on the computer.”

Kraai testified in his own defense and denied showing the child pornography or

committing the alleged sex acts. A jury found him guilty as charged.

       II.    Standard of Review

       We review challenges to jury instructions for correction of errors at law.

State v. Hanes, 790 N.W.2d 545, 548 (Iowa 2010).

       III.   Analysis

       This case involves the propriety of instructing the jury that the testimony of

a witness who alleges sexual assault needs no corroboration. Here’s how the

issue unfolded.    During a discussion with the court about the proposed jury

instructions, Kraai’s counsel objected to giving a noncorroboration instruction. The

preliminary version read: “There is no requirement that the testimony of a victim of

sexual offenses be corroborated and her testimony standing alone, if believed

beyond a reasonable doubt, is sufficient to sustain a verdict of guilty.” The court
                                         3


verified that language was not from a “stock instruction.” Relevant to the issue on

appeal, defense counsel argued the instruction “unduly highlight[ed]” the child’s

testimony. Counsel reasoned “if [the jurors] believe my client’s testimony standing

alone, then they find him not guilty. So if we want to insert that, we can do that. I

just think that this instruction is a problem. It highlights her testimony, and it’s

unfair.”

       Lobbying for the noncorroboration instruction, the prosecutor argued:

       This is the law. And I don’t think that we should be in a position of
       trying to keep the law from somebody just so defense can argue
       easier. Certainly, I’m sure that we will hear that there’s no actual
       corroboration of her story. . . .
              This [instruction] has been approved.[1] It’s been approved as
       written. And it’s even been approved over the very objections that
       have been given by the defendant.

       Siding with the State, the court decided to give the noncorroboration

instruction.     At Kraai’s request, the court changed the word “victim” to

“complainant.”

       When the court presented its final proposed instructions, Kraai’s counsel

again objected to including the noncorroboration instruction.       He argued the

proposed instruction differed from the noncorroboration instructions challenged in

Altmayer and Barnhardt, insisting the appellate courts had not approved the

instruction as written. Counsel argued: “I don’t like it, but I think it would be

sufficient just to say, ‘There’s no requirement that the testimony be corroborated.’”




1 The State relied on two of our unpublished decisions: State v Altmayer,
No. 18-0314, 2019 WL 476488 (Iowa Ct. App. Feb. 6, 2019) and State v.
Barnhardt, No. 17-0496, 2018 WL 2230938 (Iowa Ct. App. May 16, 2018).
                                            4


       The prosecutor again defended giving the instruction:

       We have certain cases that do require corroboration. This does not.
       And this comes about because defense attorneys make these
       arguments all the time that are contrary to law, and we don’t have
       the law to show the jury. If they don’t believe her, then they obviously
       believe the defendant.

       Defense counsel scorned the notion that highlighting the weaknesses in the

State’s case would contradict the law:

              I’m fully free to argue there’s a lack of evidence. I don’t even
       have the intent to use the word “corroborate” in my entire closing
       argument but I will argue lack of evidence. The reasonable doubt
       instruction says I can. It’s not against the law. It’s not illegal. It’s not
       contrary to law for me to argue lack of evidence.

       The court held to its decision to instruct the jurors on noncorroboration,

asking defense counsel his preference for the wording. Counsel answered: “In a

perfect world, I’d like it not to be there.” But counsel compromised with the State

on a scaled-down version of the instruction.           As submitted to the jury, the

instruction read: “There is no requirement that the testimony of a complainant of

sexual offenses be corroborated.”2

       Kraai now contends the court should have sustained his objection to the

noncorroboration instruction. Why was the instruction improper? His reasons are

threefold: (1) the instruction is “a legal statement of the reviewing court’s standard

of review of such evidence and it is not relevant to the jury’s function”; (2) the


2 We recognize our supreme court recently rejected a challenge to an instruction
nearly identical to the one originally proposed in this case. See State v. Donahue,
___ N.W.2d ___, ___, 2021 WL 1149140, at *7 (Iowa 2021). But in that appeal,
Donahue attacked the instruction only because it included the plural phrase
“sexual offenses” when he was charged with one crime. Id. (“Donahue argues that
the instructions prompted the jury to ponder the multiple acts and therefore
prejudiced his conviction.”). The supreme court’s holding was limited to his
complaint about that wording.
                                          5


instruction bolsters the credibility of the child’s statements over other testimony in

the record, including his own; and (3) the instruction violates Iowa Code

section 709.6, which states, “No instruction shall be given in a trial for sexual abuse

cautioning the jury to use a different standard relating to a victim’s testimony than

that of any other witness to that offense or any other offense.”

       Before reaching the merits of Kraai’s arguments, we take a detour to

examine the origin of section 709.6 and the history of the corroboration

requirement.    Through much of the twentieth century, Iowa courts uniformly

instructed juries that because “rape is easy to charge and difficult to disprove,” the

word of a “prosecutrix” was not enough, standing alone, to convict her assailant.

See State v. Feddersen, 230 N.W.2d 510, 514 (Iowa 1975) (citing State v. Griffith,

45 N.W.2d 155 (Iowa 1950)). That pernicious and outdated caution is dubbed the

Lord Hale instruction, named for England’s Sir Matthew Hale, chief justice of the

Court of the King’s Bench from 1671 to 1676. See Mark v. State, 556 N.W.2d 152,

154 (Iowa 1996) (citing Feddersen, 230 N.W.2d at 514–15). In his writings, Hale

recounted allegations of rape instigated by false accusations. See People v.

Rincon-Pineda, 538 P.2d 247, 255 (Cal. 1975). Hale also heartily encouraged that

rape “be punished with death.” Feddersen, 230 N.W.2d at 514.

       Under Iowa law, a defendant could not be convicted of rape “upon the

testimony of the person injured, unless she be corroborated by other evidence

tending to connect the defendant with the commission of the offense.” See Iowa

Code § 782.4 (1973).       But in 1974, the legislature removed the need for

corroborative evidence in rape prosecutions. Feddersen, 230 N.W.2d at 514. Our
                                           6


supreme court followed suit, disapproving the Lord Hale instruction the next year.

Id. Feddersen found “at least four vices” in the cautionary instruction:

       First, it constitutes a comment on the evidence. Second, it applies a
       stricter test of credibility to the rape victim than to other witnesses in
       the trial. Third, it applies a stricter test of credibility to rape victims
       than to victims of other crimes. Fourth, trial courts have been
       accorded an indiscriminate right to give or refuse to give the
       instruction absent any guidelines for so doing.

Id. at 515.

       After Feddersen, the legislature enacted section 709.6 to ensure that juries

applied the same standard to the testimony of alleged victims of sexual abuse as

other witnesses. It’s likely the legislature intended that statute to be the final nail

in the coffin of Lord Hale instructions.       Considering that legislative intent, in

Barnhardt, we reasoned that relying on section 709.6 to dispute the

noncorroboration instruction “turn[ed] the statute on its head.” Barnhardt, 2018

WL 2230938, at *4.

       Yet a close reading of the statute reveals a broader purpose. See Antonin

Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 56

(2012) (“[T]he purpose [of a statute] must be derived from the text, not from

extrinsic sources such as legislative history or an assumption about the legal

drafter’s desires.”). Section 709.6 prohibits any instruction that cautions jurors to

use a “different” standard for evaluating the testimony of an alleged sexual-abuse

victim than for any other witness. In common parlance, “different” means “unlike

in form, quality, amount or nature, dissimilar.”        Different, American Heritage

Dictionary (2d Coll. ed. 1982). The State would have us read “different” as banning

only the use of a more stringent or exacting standard for assessing the credibility
                                         7


of rape victims. But “different” can ratchet both ways. By its terms, section 709.6

also prohibits courts from instructing jurors to use a less rigorous or more relaxed

standard for appraising the testimony of an alleged sexual-abuse victim than other

witnesses.

       The noncorroboration instruction here violated that prohibition. It singled

out the testimony of the “complainant” as not requiring corroboration. Because it

mentioned only the complaining witness, the jurors could have believed that the

testimony of other witnesses, particularly the accused, did require corroborating

evidence to be believed. Because of that asymmetry, we agree with Kraai that the

challenged instruction defied section 709.6.

       Setting the statute aside, the State insists the court had to give the

noncorroboration instruction because it was a “true statement of law.” Agreed,

“Iowa law requires a court give a requested instruction as long as the instruction is

a correct statement of law, is applicable to the case, and is not otherwise embodied

elsewhere in the instructions.” Eisenhauer ex rel. T.D. v. Henry Cnty. Health Ctr.,

935 N.W.2d 1, 10 (Iowa 2019). But Eisenhauer also explains that this principle

“does not require a court give instructions that provide undue emphasis to any

particular aspect of the case” or “that duplicate specifications adequately

encompassed elsewhere in the instructions.” Id.; see State v. Milliken, 204 N.W.2d

594, 596 (Iowa 1973) (collecting cases).

       So not every legal principle bearing on a case must find its way into a jury

instruction.   See, e.g., State v. Becker, 818 N.W.2d 135, 160 (Iowa 2012),

overruled on other grounds by Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699 (Iowa

2016) (rejecting argument that court should have instructed jury on consequences
                                        8


of not-guilty-by-reason-of-insanity verdict). “Even accurate statements of the law

should not be used in jury instructions if they are misleading” and “it is error to

include statements of the law without instructing the jury on how to apply them.”

See State v. Robinson, 859 N.W.2d 464, 491 (Iowa 2015) (Wiggins, J., specially

concurring) (quoting Diversified Mgmt., Inc. v. Denver Post, Inc., 653 P.2d 1103,

1110 (Colo. 1982)).

      Those concerns arise here. The challenged instruction informed the jurors

that the complainant’s testimony did not require corroboration. But it did not tell

them what to do with that legal principle. As Kraai contends, the instruction was

an accurate statement of law, but it was “not relevant to the jury’s function.”

Granted, sometimes the jury has a role in deciding if the State has presented

enough corroborative evidence. See, e.g., State v. Astello, 602 N.W.2d 190, 198

(Iowa Ct. App. 1999) (discussing sufficiency of evidence corroborating accomplice

testimony). But in those instances, Iowa’s uniform instructions explain how the

jury should evaluate the other evidence.3




3 For example:
       A person cannot be convicted only by the testimony of an
       accomplice. The testimony of an accomplice must be corroborated
       by other evidence tending to connect the defendant with the crime.
       If you find (name of witness) is an accomplice, the defendant cannot
       be convicted only by that testimony. There must be other evidence
       tending to connect the defendant with the commission of the crime.
       Such other evidence, if any, is not enough if it just shows a crime
       was committed. It must be evidence tending to single out the
       defendant as one of the persons who committed it.
Iowa Crim. Jury Instruction No. 200.4 (2018).
                                           9


       Adding to the confusion, the court did not define “corroborated.” And this

legal term “is likely not self-evident to the lay juror.” 4 See Ludy v. State, 784 N.E.2d

459, 462 (Ind. 2003). Not only is the word “corroborated” undefined, but it is

without context. Without a definition or context for the concept of “corroboration,”

the instruction did not enlighten the jury.5 “Jurors may interpret this instruction to

mean that baseless testimony should be given credit and that they should ignore

inconsistencies, accept without question the witness’s testimony, and ignore

evidence that conflicts with the witness’s version of events.” See id.

       But even if the noncorroboration instruction were relevant to the jury’s

fact-finding role, the concept found voice in other instructions. The court advised

the jurors that (1) they must give all evidence the weight and value they thought it

could receive; (2) they must decide the facts from the evidence by using their

observations, common sense, and experience; (3) they must try to reconcile any

conflicts in the evidence, but if they could not, they should accept the evidence

they found more believable; (4) they could believe all, part, or none of any witness’s

testimony; and (5) they could consider several factors in deciding what testimony



4 The State cites a law review article criticizing this reasoning: “These courts take
a rather dim view of jurors’ reading comprehension.” Tyler J. Buller, Fighting Rape
Culture with Noncorroboration Instructions, 53 Tulsa L. Rev. 1, 26 (2017). That
harsh criticism misses the point. Corroboration is a legal term of art and requires
more than an understanding of the dictionary definition. See generally State v.
Polly, 657 N.W.2d 462, 467 (Iowa 2003) (discussing corroborative evidence).
5 Another example involving noncorroboration illustrates this point.            In a
prosecution when the court determines that John Doe, as a matter of law, is not
an accomplice, the court would not instruct the jury that John Doe’s testimony
needs no corroboration. To do so would be question begging. The jury would
have no reason to view John Doe’s testimony any differently from that of other
witnesses. That scenario would be true even if defense counsel pointed out the
lack of evidence supporting John Doe’s version of events.
                                       10


to believe.6 Because the court already instructed the jury how to assess the

credibility and weigh the testimony of all witnesses, the noncorroboration

instruction confused matters by commenting on the testimony of a particular

witness.

      In Kraai’s case, both sides were free to argue whether the State offered

proof beyond a reasonable doubt to convict based on the child’s testimony, either

alone or together with any corroborative evidence. See Gutierrez v. State, 177




6 These concepts were set forth in instruction numbers 9 and 10, which followed
the Iowa State Bar Association uniform criminal jury instructions numbers 100.6
and 100.7, respectively.
Instruction number 9 read:
       In considering the evidence, make deductions and reach conclusions
       according to reason and common sense. Facts may be proved by
       direct evidence, circumstantial evidence, or both. Direct evidence is
       evidence from a witness who claims actual knowledge of a fact, such
       as an eyewitness. Circumstantial evidence is evidence about a chain
       of facts which show a defendant is guilty or not guilty. The law makes
       no distinction between direct evidence and circumstantial evidence.
       Give all the evidence the weight and value you think it is entitled to
       receive.
Instruction number 10 read:
       Decide the facts from the evidence. Consider the evidence using
       your observations, common sense and experience. Try to reconcile
       any conflicts in the evidence; but if you cannot, except the evidence
       you find more believable.
               In determining the facts, you may have to decide what
       testimony you believe. You may believe all, part or none of any
       witness’s testimony.
               There are many factors which you may consider in deciding
       what testimony to believe, for example:
               1. Whether the testimony is reasonable and consistent with
       other evidence you believe;
               2. Whether a witness has made inconsistent statements;
               3. The witness’s appearance, conduct, age, intelligence,
       memory and knowledge of the facts; and
               4. The witness’s interest in the trial, his or her motive, candor,
       bias and prejudice.
                                           11


So. 3d 226, 233 (Fla. 2015) (holding lack of corroboration was proper subject of

argument, not jury instruction). And they did. The prosecutor stressed that the

child’s testimony matched other evidence. Defense counsel characterized the

child’s allegations as “generic” and described “a lack of evidence.” He also pointed

to the testimony of his client, who consistently denied the allegations. But the

noncorroboration instruction highlighted the testimony of just the child. It was

improper because of that asymmetry.

       We join at least eight other jurisdictions that have disapproved of giving

noncorroboration instructions. See Burke v. State, 624 P.2d 1240, 1257 (Alaska

1980) (concluding instruction “unduly emphasized” victim’s testimony without

“similarly indicating that other witnesses’ testimony need not be corroborated”);

Gutierrez, 177 So. 3d at 229–30 (finding “no corroboration” instruction was

improper; while correctly stating the law, the instruction “constitutes a comment on

the testimony presented by the alleged victim and presents an impermissible risk

that the jury will conclude it need not subject the victim’s testimony to the same

tests for credibility and weight applicable to other witnesses”); Ludy, 784 N.E.2d at

461 (determining “instruction directed to the testimony of one witness erroneously

invades the province of the jury when the instruction intimates an opinion on the

credibility of a witness or the weight to be given to his testimony”); State v. Williams,

363 N.W.2d 911, 914 (Minn. Ct. App. 1985) (stating lack of corroboration was

evidentiary matter, not substantive one, and did not belong in jury instruction);

State v. Schmidt, 757 N.W.2d 291, 297 (Neb. 2008) (concluding instruction was

“redundant and unnecessary” and should not be given “in the absence of special

circumstances”); State v. Stukes, 787 S.E.2d 480, 483 (S.C. 2016) (finding “the
                                          12

charge invites the jury to believe the victim”); Veteto v. State, 8 S.W.3d 805, 816

(Tex. Ct. App. 2000) (concluding instruction was improper comment on weight of

the evidence), abrogated on other grounds by State v Cook, 248 S.W.3d 172 (Tex.

Crim. App. 2013); Garza v. State, 231 P.3d 884, 891 (Wyo. 2010) (finding

instruction “highlighting or denigrating” victim’s testimony had potential to mislead

the jury).

       But as is often the case, not all jurisdictions agree. At least eight other

jurisdictions have approved giving a noncorroboration instruction in sexual abuse

cases. See, e.g., People v. Gammage, 828 P.2d 682, 687 (Cal. 1992) (majority

finding “continuing vitality in instructing juries that there is no legal requirement of

corroboration” in sexual-abuse cases; with concurring justices discouraging

continued use of instruction); Mency v. State, 492 S.E.2d 692, 699–700 (Ga. Ct.

App. 1997) (concluding instruction was “appropriate statement of relevant law” in

child molestation case when considered with instructions on burden of proof);

People v. Welch, Crim. No. 90-00008A, 1990 WL 320365, at *1 (D. Guam App.

Div. Oct. 30, 1990) (determining instruction, taken in context, did not unduly call

attention to the victim’s testimony); People v. Smith, 385 N.W.2d 654, 657 (Mich.

Ct. App. 1986) (stating instruction correctly conveyed Michigan statute and applied

in Smith’s case “since defense counsel vigorously argued in closing that, because

of the strength of the alibi defense, the jury should insist on some corroborative

evidence, which the prosecution had failed to supply”); Pitts v. State, 291 So. 3d

751, 757–59 (Miss. 2020) (finding instruction was not improper comment on weight

of the evidence); Gaxiola v. State, 119 P.3d 1225, 1231–32 (Nev. 2005) (“A ‘no

corroboration’ instruction does not tell the jury to give a victim’s testimony greater
                                           13

weight, it simply informs the jury that corroboration is not required by law.”); State

v. Marti, 732 A.2d 414, 420–21 (N.H. 1999) (concluding instruction was “merely a

correct statement of law”); State v. Zimmerman, 121 P.3d 1216, 1223 (Wash. Ct.

App. 2005) (following precedent, but expressing misgivings).7

       All things considered, we find the decisions disapproving of the

noncorroboration instructions to be more persuasive than the conclusions of

jurisdictions finding no error in its submission. And as already noted, barring the

noncorroboration instruction is consistent with Iowa law.

       On the home front, two panels of this court have rejected challenges to

noncorroboration instructions. See Altmayer, 2019 WL 476488, at *5; Barnhardt,

2018 WL 2230938, at *4. In Altmayer, the instruction read:

       You should evaluate the testimony of N.D. the same way you
       evaluate the testimony of any other witness. The law does not
       require that the testimony of N.D. be corroborated in order to prove
       that she was sexually abused. You may find the Defendant guilty of
       Sexual Abuse if N.D.’s testimony convinces you of guilt beyond a
       reasonable doubt.[8]

7 The Washington Supreme Court Committee on Jury Instructions recommends
against giving such an instruction:
        The matter of corroboration is really a matter of sufficiency of the
        evidence. An instruction on this subject would be a negative
        instruction. The proving or disproving of such a charge is a factual
        problem, not a legal problem. Whether a jury can or should accept
        the uncorroborated testimony of the prosecuting witness or the
        uncorroborated testimony of the defendant is best left to argument of
        counsel.
11 WPIC, § 45.02, cmt. at 561 (2d ed.1994).
8 Seizing on that language, Kraai now contends “if it is appropriate to provide a

noncorroboration instruction to a jury deciding a sexual abuse trial in Iowa, then
the instruction should have explained that the complainant’s testimony should be
considered in the same manner as other witnesses, including the Defendant.” The
State argues that Kraai waived this claim and invited error by encouraging the court
to use a shorter instruction. We disagree. Defense counsel’s objections were
“sufficiently specific to alert the district court to the legal error in its instruction.”
See Winger v. CM Holdings, L.L.C., 881 N.W.2d 433, 456 n.10 (Iowa 2016).
                                        14



2019 WL 476488, at *5. And in Barnhardt, the instruction stated: “The law does

not require that the testimony of the alleged victim be corroborated.” 2018 WL

2230938, at *4. Because we did not disapprove the similar instructions in those

cases, we understand why the district court rejected Kraai’s objections.

       Yet, our prior unpublished opinions do not bind us. On the one hand, our

prior opinions serve as guidance for the trial bench and bar. Thus, we strive for

consistency in our panel decisions. On the other hand, unpublished opinions are

not “controlling legal authority.” Iowa R. App. P. 6.904(2)(c); accord State v.

Shackford, 952 N.W.2d 141, 145 (Iowa 2020) (explaining unpublished decisions

are not “precedential”); State v. Lindsey, 881 N.W.2d 411, 415 n.1 (Iowa 2016)

(noting “unpublished decisions of the court of appeals do not constitute binding

authority” but may help “define the issues” before the district court). When, as

here, a prior unpublished panel decision was wrongly decided, our court may go a

different direction. Taking that route today, we disavow Barnhardt as much as it

endorsed giving a noncorroboration instruction much like the one before us.

       Disavowal is the right course. The corroboration requirement is a relic.

Thanks to systemic reforms, we no longer caution juries to scrutinize the testimony

of alleged rape victims more closely than the words of other witnesses. That said,

we must take care to not swing the pendulum too far the other direction by

sanctioning an instruction that singles out the alleged victim for special treatment

in the minds of the jurors. In fact, the legislature forbade that swing by enacting

section 709.6.
                                          15


       Nevertheless, the State envisions noncorroboration instructions as fulfilling

a larger mission. The State argues, “While that jury instruction only mentioned

testimony from alleged victims, it described the same standard that applied to all

testimony—so its only real effect was to dispel a ‘rape myth’ that lurked in the

background.”     The State also contends that juries need noncorroboration

instructions to dispel “institutionalized sexism and anti-victim bias [that] persist in

the hearts and minds of jurors.” See Buller, Fighting Rape Culture, 53 Tulsa L.

Rev. at 2–3.9

       Contrary to the State’s argument, the instruction here did not tell the jury to

apply the same standard to all testimony.10         The court did not convey that

equivalency to Kraai’s jury. Thus, we hold giving the noncorroboration instruction

was error.

       But our analysis does not end there. Not every instructional error requires

reversal. State v. Seiler, 342 N.W.2d 264, 268 (Iowa 1983). A jury instruction

submitted in error “does not warrant reversal unless it results in prejudice to the

complaining party.” State v. Plain, 898 N.W.2d 801, 817 (Iowa 2017) (citation

omitted). To assess prejudice, we ask whether the guilty verdict rendered was


9  We quoted this argument with approval in Barnhardt, 2018 WL 2230938,
at *4. Yet, nothing in our instant record supports the assertion that jurors harbored
misconceptions about the corroboration requirement. True, this law review article
cites social scientific studies suggesting that some jurors may continue to believe
the prosecution must offer evidence to corroborate the testimony of alleged victims
of sexual abuse. See Buller, Fighting Rape Culture, 53 Tulsa L. Rev. at 18. But
that is not the type of fact that we can judicially notice. See Iowa R. Evid. 5.201(b)
(limiting judicial notice to adjudicative facts “not subject to reasonable dispute”).
10 That was true for the instruction in Altmayer, 2019 WL 476488, at *5. It told the

jury to “evaluate the testimony of [the complaining witness] the same way you
evaluate the testimony of any other witness.” Id. But our only task today is to
decide the propriety of the instruction given to Kraai’s jury.
                                         16

“surely unattributable” to the faulty instruction. State v. Shorter, 945 N.W.2d 1, 9

(Iowa 2020) (citation omitted). “We consider the jury instructions as a whole” rather

than in isolation. State v. Benson, 919 N.W.2d 237, 242 (Iowa 2018).

       We can look to the strength of the State’s case to decide whether giving an

erroneous instruction is harmless. State v. Gibbs, 941 N.W.2d 888, 900 (Iowa

2020) (applying standard of harmless beyond a reasonable doubt to jury instruction

that violated defendant’s constitutional rights). Here, the State offered evidence to

corroborate the child’s testimony.     See Ludy, 784 N.E.2d at 463 (deciding

noncorroboration instruction was harmless because “clearly the testimony of the

victim was not uncorroborated”); Garza, 231 P.3d at 891 (“Since there was some

corroboration of the victim’s testimony, the challenged instruction, in essence,

pertained to a moot point.”). For example, the child testified Kraai showed her

“naughty” things on the computer and television and left pornographic videos and

magazines “scattered all over the house, like some would be in the couch and like

DVD cases or just laying around.” Sure enough, investigators found that evidence

when searching Kraai’s house.

       The child also testified to details about sexual matters outside the ken of

someone her age. For instance, she recalled that Kraai’s penis felt “slimy and

disgusting.” She also remembered touching and seeing a silver ring “on the tip” of

Kraai’s penis. That intimate information buttressed the child’s allegation that Kraai

made her touch his penis, even if he offered a facile explanation in his testimony

that the child may have accidentally seen him “in the shower or going to the

bathroom.”
                                           17


       What’s more, the jury was not left to decipher the noncorroboration

instruction in a vacuum. The instructions as a whole, including the description of

the State’s burden of proof, fairly guided the jury’s decision making. Plus, the

parties’ closing arguments accurately informed the jurors that it was up to them

whether to believe the child’s testimony. On this record, the guilty verdict was

“surely unattributable” to the faulty instruction.

       AFFIRMED.